DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Arguments
Applicant's amendment and arguments filed 06/30/2020 have been fully considered but they are not persuasive.
Applicant argues against three scenarios in which the McGreevy reference can operate. The Examiner agrees that the first scenario argued does not apply to the currently amended claims for the reasons set forth in the arguments. Particularly, that McGreevy discloses setting initial parameters for a single surgeon before the start of the procedure (par. [0005] of McGreevy.
However, the Examiner contends the second and third scenarios argued still read on the amended claims. 
In the event of a procedure which involves multiple surgeons, surgeon ID information can be scanned in from a respective tag, which provides contextual information regarding the surgeon, surgeon settings and type of procedure the surgeon will perform. This can be done for a second surgeon after a first surgeon has already started a procedure and thus would qualify as during the procedure. Additionally, McGreevy discloses new tags for personnel can be created during a procedure to accommodate operating room personnel and to account for changes that can occur during a surgical procedure (par. [0089]). McGreevy also discloses receiving data from a data source that has been detected during a surgical procedure. Such data could be physiological data from monitoring equipment 44 as well as data regarding virtual foot switch activation during the procedure (par. [0067-0068]). This secondary, detected data can be used to control the operation of the surgical equipment (par. [0068]). Particularly, the monitored physiological data aids a surgeon in the performance of the procedure whereas the foot switch actively initiates and controls the operation of the procedure.
The same scenario above can be replicated for the scenario in which a surgeon enters the procedure on an emergency, unplanned basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McGreevy (2005/0128184).
Regarding Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18,  McGreevy discloses a surgical hub, i.e. controller 36 (Fig. 2), having a processor (par. [0046]) and memory coupled to the processor (par. [0046]). The surgical hub 36 is configured to receive perioperative data detected by a data source, e.g. input devices 64; a virtual foot switch 28; and/or patient monitoring devices  44 (Fig. 2), during the course of a surgical procedure. Additionally, an input data source can be from a scanner 68 that scans information tags during the course of a surgical procedure such as when a secondary surgeon steps in to assist a surgeon who has already started a procedure (par. [0086, 0088]). From the data input to the controller 36 via the various input devices, virtual foot switch, patient monitoring devices and/or scanner, the controller 36 then determines 
In regards to Claims 2, 9 and 16, the Examiner notes the scanner 68 can be considered Applicant’s first modular device and the particular surgical instrument used 22 can be the second modular device.
With regards to Claims 5, 12 and 19, McGreevy discloses the contextual information can include procedural steps, such as regarding the actions taken when two or more foot switches are pressed simultaneously (par. [0087]).
Regarding Claims 6, 13 and 20, McGreevy discloses the perioperative data comprises a parameter associated with the modular device, such as maximum power and/or other control limits (par. [0084]).
With regards to Claims 7, 14 and 21, McGreevy discloses obtaining a parameter associated with a patient via patient monitoring device 44 (par. [0033-0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792